Citation Nr: 0734175	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  99-23 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable disability rating for hearing 
loss. 


ATTORNEY FOR THE BOARD

J. Rose, Counsel 













INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  The Board denied the appeal in a 
February 2001 decision, which the veteran appealed to the 
United States Court of Appeals for Veterans Claims.  In April 
2001, a Joint Motion for Remand and to Stay Proceedings was 
filed.  Shortly thereafter, also in April 2001, the United 
States Court of Appeals for Veterans Claims issued an Order 
granting the motion and vacating the February 2001 Board 
decision.  The case was returned to the Board.   

In an April 2002 decision, the Board denied the veteran's 
appeal, which the veteran appealed to the United States Court 
of Appeals for Veterans Claims.  In a September 2003 Order, 
the United States Court of Appeals for Veterans Claims 
vacated and remanded the April 2002 Board decision.  The 
Secretary appealed the September 2003 Order.  The only issue 
appealed was the United States Court of Appeals for Veterans 
Claims determination of the rating criteria applicable to 
tinnitus (Diagnostic Code 6260).  In May 2004, the United 
States Court of Appeals for the Federal Circuit granted the 
Secretary's motion to vacate the September 2003 Order.  

In a May 2006 Order, the United States Court of Appeals for 
Veterans Claims vacated the April 2002 Board decision and 
remanded this case to the Board.  The Secretary appealed this 
decision to the Unites States Court of Appeals for the 
Federal Circuit.  The only issue appealed was the United 
States Court of Appeals for Veterans Claims determination of 
the rating criteria applicable to tinnitus.   In November 
2006, the United States Court of Appeals for the Federal 
Circuit vacated the May 2006 Order and remanded this case to 
the United States Court of Appeals for Veterans Claims.  
Mandate was issued in January 2007.  

The United States Court of Appeals for Veterans Claims issued 
a decision in February 2007, affirming the April 2002 Board's 
decision pertaining to entitlement to an initial disability 
rating in excess of 10 percent for tinnitus, and remanding 
the issue of entitlement to a compensable disability rating 
for hearing loss.  Thus, the tinnitus issue is no longer 
before the Board.  The only issue remaining on appeal is 
entitlement to a compensable disability rating for hearing 
loss.

The issue of entitlement to a compensable disability rating 
for hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Review of the claims folder reflects that the veteran has not 
been furnished proper VCAA notice with respect to his 
increased disability claim for hearing loss. 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims held that VCAA notice must be 
provided prior to the adjudication appealed, and must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  
The veteran should receive this information.  See 38 C.F.R. § 
3.159 (2006).

The Board also finds that a VA examination is necessary to 
evaluate the current severity of the veteran's service- 
connected hearing loss.  Review of the claims folder shows 
that the last VA examination was performed in August 2000.  
An evaluation was performed in October 2001, but specific 
puretone thresholds, in decibels, were not reported.  The 
available evidence is too old to adequately evaluate the 
current level of hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate his 
claim of entitlement to a compensable 
disability rating for hearing loss.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing,

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable efforts 
to obtain relevant records not in the 
custody of a Federal department or agency 
and will make as many requests as are 
necessary to obtain relevant records from 
a Federal department or agency; and

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.

2.  Schedule the veteran for a VA 
examination to determine the severity of 
his hearing loss.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.

3.  Following the above, the RO should 
adjudicate the issue of entitlement to a 
compensable disability rating for hearing 
loss.  All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



